DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.


Response to Arguments
Applicant's arguments filed November 30, 2022 (hereinafter "Remarks”) have been considered but are moot in view of the new ground(s) of rejection.
However, in the interest of compact prosecution, Examiner is responding to some of the arguments directed to the prior art references that remain in the rejection. 

On pages 11-12 of the Remarks, Applicant argues “sensors may be positioned on components adjacent to the display (Applicant’s Specification as originally filed: page 3, lines 1-4), on components of the printed circuit board (Applicant’s Specification as originally filed: page 3, lines 6-10), or relative to shield cans on the printed circuit board (Applicant’s Specification as originally filed: page 3, lines 12-21).”  Examiner is not persuaded.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific sensor positioning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes the claim as currently presented simply recites “separate from the display” and is subject to a reasonably broad interpretation.


Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 8, 10, 11, 20, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (USPN 2013/0321361) in view of Nakamura (USPN 2007/0075940).
With respect to claim 1, Lynch teaches a method for operating a device comprising a Light Emitting Diode, LED, display, the method, performed in the device (Figs. 13-15 and paragraphs [0071]-[0076]), the method comprising:
obtaining temperature readings from one or more temperature sensors positioned relative to different areas of the display (Figs. 4-6 and 13-15 and paragraphs [0044]-[0053] and [0071]-[0076].  Examiner notes the term “positioned relative to different areas of the display” is subject to a reasonably broad interpretation and includes the placement of sensors in Lynch);
obtaining a representation of temperatures to which different areas of the display are subjected (Figs. 13-15 and paragraphs [0071]-[0076]), the obtained representation of temperatures being based on the obtained temperature readings (Figs. 13-15 and paragraphs [0071]-[0076].  Examiner notes the term “based on” is subject to a reasonably broad interpretation and includes the temperatures of Lynch);
combining the obtained representation of temperatures with a representation of physical locations relative to the display (Figs. 11 and 13-15 and paragraphs [0059]-[0061] and [0071]-[0076].  Examiner notes the claim does not require any specific “representation of physical locations relative to the display” and a reasonably broad interpretation includes the teachings of Lynch);
generating a display heat map based on the combination of the obtained representation of temperatures with the representation of physical locations relative to the display (Figs. 11 and 13-15 and paragraphs [0059]-[0061] and [0071]-[0076].  Examiner notes the term “based on” is subject to a reasonably broad interpretation and does not require any specific combination); and
managing the luminance of the different areas of the display on the basis of the display heat map (Figs. 13-15 and paragraphs [0071]-[0076]).
However, Lynch fails to expressly teach obtaining temperature readings from one or more temperature sensors positioned relative to different areas of the display and separate from the display (emphasis added).
Nakamura teaches a known technique measuring temperature display using a sensor that is separate from the display (paragraph [0088]).
Lynch teaches a base process/product of a display including temperature sensors which the claimed invention can be seen as an improvement in that the temperature sensors are separate from the display.  Nakamura teaches a known technique of measuring temperature display using a sensor that is separate from the display that is comparable to the base process/product.
Nakamura’s known technique of measuring temperature display using a sensor that is separate from the display would have been recognized by one skilled in the art as applicable to the base process/product of Lynch and the results would have been predictable and resulted in obtaining temperature readings from one or more temperature sensors positioned relative to different areas of the display and separate from the display which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 3, Lynch in view of Nakamura teaches the method as claimed in claim 1, discussed above, wherein obtaining a representation of temperatures to which different areas of the display are subjected comprises obtaining temperature readings from one or more temperature sensors positioned on at least one component of the display (Lynch, Figs. 4-6 and 13-15 and paragraphs [0044], [0047] and [0071]-[0076].  Examiner notes the claim does not require any specific components and a reasonably broad interpretation includes the teachings of Lynch.  Examiner further notes the term “on” includes direct and indirect positional relationships).

With respect to claim 4, Lynch in view of Nakamura teaches the method as claimed in claim 1, discussed above, wherein obtaining a representation of temperatures to which different areas of the display are subjected comprises obtaining temperature readings from one or more temperature sensors positioned on components adjacent the display (Lynch, Figs. 4-6, 10 and 13-15 and paragraphs [0047], [0060] and [0071]-[0076].  Examiner notes the claim does not require any specific components and a reasonably broad interpretation includes the teachings of Lynch.  Examiner further notes the terms “on” and “adjacent” include direct and indirect positional relationships).

With respect to claim 5, Lynch in view of Nakamura teaches the method as claimed in claim 4, discussed above, wherein the device comprises a Printed Circuit Board, PCB (Lynch, paragraph [0053]), and wherein obtaining a representation of temperatures to which different areas of the display are subjected comprises obtaining temperature readings from one or more temperature sensors positioned on components of the printed circuit board (Lynch, Figs. 4-6, 10 and 13-15 and paragraphs [0047], [0053], [0060] and [0071]-[0076].  Examiner notes the claim does not require any specific components and a reasonably broad interpretation includes the teachings of Lynch.  Examiner further notes the term “on” includes direct and indirect positional relationships).

With respect to claim 7, Lynch in view of Nakamura teaches the method as claimed in claim 1, discussed above, wherein generating a display heat map from the obtained representation of temperatures comprises combining the obtained representation of temperatures with a representation of the physical arrangement of the different areas of the display (Lynch, Fig. 11 and paragraphs [0061]-[0064]).

With respect to claim 8, Lynch in view of Nakamura teaches the method as claimed in claim 7, discussed above, wherein the device comprises a Printed Circuit Board, PCB (Lynch, paragraph [0053]), and wherein the different areas of the display correspond to areas occupied by different components on the PCB (Lynch, Figs. 10 and 11 and paragraphs [0061]-[0064].  Examiner notes the claim does not require any specific components and a reasonably broad interpretation includes the teachings of Lynch.  Examiner further notes the term “correspond” is subject to a reasonably broad interpretation).

With respect to claim 10, Lynch in view of Nakamura teaches the method as claimed in claim 1, discussed above, wherein managing the luminance of the different areas of the display on the basis of the display heat map comprises:
obtaining a representation of an image to be shown on the display (Lynch, Figs. 1 and 10-15 and paragraphs [0056]-[0083].  At least paragraphs [0038] and [0051]);
combining the obtained representation of an image with the generated display heat map (Lynch, Figs. 10-15 and paragraphs [0056]-[0083].  At least paragraphs [0057]-[0058] teach mapping image info and heat map info for pixels.  Examiner notes the claim does not require any specific combining and a reasonably broad interpretation includes mapping the target brightness and heat map info for pixels);
comparing the combined representation of an image and display heat map to an operational specification for pixels of the display (Lynch, Figs. 10-15 and paragraphs [0056]-[0083].  At least paragraph [0059] teaches comparing image info to heat map info); and
adjusting the luminance of the pixels of the display as a function of a result of the comparison (Lynch, Figs. 10-15 and paragraphs [0056]-[0083]).

With respect to claim 11, Lynch in view of Nakamura teaches the method as claimed in claim 10, discussed above, wherein obtaining a representation of an image to be shown on the display comprises obtaining a representation of required luminance of different pixels of the display to show the image (Lynch, Figs. 1 and 10-15 and paragraphs [0056]-[0083].  At least paragraphs [0038], [0051] and [0058]).

With respect to claim 20, Lynch in view of Nakamura teaches the method as claimed in claim 1, discussed above, further comprising, in a first processing unit (Fig. 1, item 22):
obtaining a representation of temperatures to which different areas of the display are subjected (Lynch, Figs. 13-15 and paragraphs [0071]-[0076]);
generating a display heat map from the obtained representation; and
managing the luminance of the different areas of the display on the basis of the display heat map.

Claim 23, a non-transitory computer storage medium, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claim 1, discussed above.
Examiner notes Lynch, paragraph [0038] further teaches a non-transitory computer storage medium.
 
Claim 26, a device, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claim 1, discussed above.
Examiner notes Lynch, Fig. 1 and paragraph [0038] further teaches a processor and a memory, the memory containing instructions executable by the processor.


Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (USPN 2013/0321361) in view of Nakamura (USPN 2007/0075940) in view of Jenkins et al. (USPN 2018/0184550).
With respect to claim 6, Lynch in view of Nakamura teaches the method as claimed in claim 5, discussed above.  However, Lynch fails to expressly teach wherein the PCB comprises one or more shield cans arranged to at least partially protect components within the shield can from electro-magnetic and radio frequency interference, and wherein obtaining a representation of temperatures to which different areas of the display are subjected comprises obtaining temperature readings from one or more temperature sensors positioned relative to one or more shield cans.
Jenkins teaches a known technique using shield cans in a display to protect components from interference (Figs. 1-5 and at least paragraph [0017]).
Lynch in view of Nakamura teaches a base process/product of a display including thermal sensors and a PCB which the claimed invention can be seen as an improvement in that the PCB comprises one or more shield cans arranged to at least partially protect components within the shield can from electro-magnetic and radio frequency interference, and wherein obtaining a representation of temperatures to which different areas of the display are subjected comprises obtaining temperature readings from one or more temperature sensors positioned relative to one or more shield cans.  Jenkins teaches a known technique of using shield cans in a display to protect components from interference that is comparable to the base process/product.
Jenkins’ known technique of using shield cans in a display to protect components from interference would have been recognized by one skilled in the art as applicable to the base process/product of Lynch in view of Nakamura and the results would have been predictable and resulted in wherein the PCB comprises one or more shield cans arranged to at least partially protect components within the shield can from electro-magnetic and radio frequency interference, and wherein obtaining a representation of temperatures to which different areas of the display are subjected comprises obtaining temperature readings from one or more temperature sensors positioned relative to one or more shield cans which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

	Claim 9 is rejected for substantially the same reason as claim 2, discussed above.  Examiner notes no specific corresponding relationship has been recited for the shield cans and different areas of the display and a reasonably broad interpretation includes the teachings of Lynch in view of Jenkins.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (USPN 2013/0321361) in view of Nakamura (USPN 2007/0075940) and further in view of Xu et al. (USPN 2019/0164471).
With respect to claim 12, Lynch in view of Nakamura teaches the method as claimed in claim 11, discussed above, wherein combining the obtained representation of an image with the generated display heat map comprises:
mapping the required luminance of different pixels of the display to show the image to generate the required luminance (Lynch, Figs. 10-15 and paragraphs [0056]-[0083].  At least paragraphs [0057]-[0058] teach mapping image info and heat map info for pixels); and
generating a combined representation of temperature and required pixel luminance in the different areas of the display (Lynch, Figs. 10-15 and paragraphs [0056]-[0083].  At least paragraphs [0057]-[0058] teach mapping image info and heat map info for pixels.  Examiner notes the claim does not require any specific combining and a reasonably broad interpretation includes mapping the target brightness and heat map info for pixels).
However, Lynch in view of Nakamura fails to expressly teach mapping a current.  Specifically, Lynch in view of Nakamura fails to expressly teach wherein combining the obtained representation of an image with the generated display heat map comprises: mapping the required luminance of different pixels of the display to show the image to a required current to be passed through the pixels of the display to generate the required luminance; and generating a combined representation of temperature and required pixel current in the different areas of the display” (emphasis added).
Xu teaches a known technique mapping luminance to a required current (paragraph [0073]-[0079]).
Lynch in view of Nakamura teaches a base process/product of a display and mapping luminance of pixels which the claimed invention can be seen as an improvement in that wherein combining the obtained representation of an image with the generated display heat map comprises: mapping the required luminance of different pixels of the display to show the image to a required current to be passed through the pixels of the display to generate the required luminance; and generating a combined representation of temperature and required pixel current in the different areas of the display.  Xu teaches a known technique of mapping luminance to a required current that is comparable to the base process/product.
Xu’s known technique of mapping luminance to a required current would have been recognized by one skilled in the art as applicable to the base process/product of Lynch in view of Nakamura and the results would have been predictable and resulted in wherein combining the obtained representation of an image with the generated display heat map comprises: mapping the required luminance of different pixels of the display to show the image to a required current to be passed through the pixels of the display to generate the required luminance; and generating a combined representation of temperature and required pixel current in the different areas of the display which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (USPN 2013/0321361) in view of Nakamura (USPN 2007/0075940) and further in view of Choi et al. (USPN 2016/0343301).
With respect to claim 13, Lynch in view of Nakamura teaches the method as claimed in claim 11, discussed above.  However, Lynch in view of Nakamura fails to expressly teach wherein combining the obtained representation of an image with the generated display heat map comprises performing an image blending operation.
Choi teaches a known technique correcting pixel values by image blending (paragraph [0091]).
Lynch in view of Nakamura teaches a base process/product of display generating a heat map and correcting an image by combining it with a heat map which the claimed invention can be seen as an improvement in that combining the obtained representation of an image with the generated display heat map comprises performing an image blending operation.  Choi teaches a known technique of correcting pixel values by image blending that is comparable to the base process/product.
Choi’s known technique of correcting pixel values by image blending would have been recognized by one skilled in the art as applicable to the base process/product of Lynch in view of Nakamura and the results would have been predictable and resulted in combining the obtained representation of an image with the generated display heat map comprises performing an image blending operation which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (USPN 2013/0321361) in view of Nakamura (USPN 2007/0075940) in view of Sirmon et al. (USPN 2011/0069050).
With respect to claim 16, Lynch in view of Nakamura teaches the method as claimed in claim 10, discussed above.  However, Lynch in view of Nakamura fails to expressly teach wherein adjusting the luminance of the pixels of the display as a function of a result of the comparison comprises respecting a maximum rate of change of luminance per pixel row of the display.
Sirmon teaches a known technique setting a maximum rate of change for adjusting pixels (Figs. 2-4 and paragraphs [0008] and [0086]).
Lynch in view of Nakamura teaches a base process/product of a display with luminance compensation which the claimed invention can be seen as an improvement in that wherein adjusting the luminance of the pixels of the display as a function of a result of the comparison comprises respecting a maximum rate of change of luminance per pixel row of the display.  Sirmon teaches a known technique of setting a maximum rate of change for adjusting pixels that is comparable to the base process/product.
Sirmon’s known technique of setting a maximum rate of change for adjusting pixels would have been recognized by one skilled in the art as applicable to the base process/product of Lynch in view of Nakamura and the results would have been predictable and resulted in wherein adjusting the luminance of the pixels of the display as a function of a result of the comparison comprises respecting a maximum rate of change of luminance per pixel row of the display which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 17, Lynch in view of Nakamura and further in view of Sermon teach the method as claimed in claim 16, discussed above, wherein the maximum rate of change of luminance per pixel row comprises 1% (Sermon, paragraph [0086]).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (USPN 2013/0321361) in view of Nakamura (USPN 2007/0075940) in view of Xu et al. (USPN 2019/0164471) and further in view of Dunn et al. (USPN 2010/0237697).
With respect to claim 14, Lynch in view of Nakamura and further in view of Xu teaches the method as claimed in claim 12, discussed above.
However, Lynch in view of Nakamura and further in view of Xu fails to expressly teach comparing against maximum temperature or maximum current thresholds.  Specifically, Lynch in view of Nakamura and further in view of Xu fails to expressly teach wherein comparing the combined representation of an image and display heat map to an operational specification for pixels of the display comprises: comparing the temperature and required pixel current combination for pixels in the combined representation with a maximum temperature and current combination in the operational specification for the pixels; and wherein adjusting the luminance of the pixels of the display as a function of a result of the comparison comprises: for pixels for which the temperature and required pixel current combination in the combined representation exceed the maximum temperature and current combination in the operational specification, reducing the current to be passed through the pixels such that the maximum temperature and current combination in the operational specification is respected.
Dunn teaches a known technique checking a maximum current and temperature threshold and reducing the current to be passed through a pixel such that the operational specification of maximum values is respected (Claim 7 and Figs. 4-9 and paragraphs [0029]-[0033]).
Lynch in view of Nakamura and further in view of Xu teaches a base process/product of a display with heat map compensation which the claimed invention can be seen as an improvement in that wherein comparing the combined representation of an image and display heat map to an operational specification for pixels of the display comprises: comparing the temperature and required pixel current combination for pixels in the combined representation with a maximum temperature and current combination in the operational specification for the pixels; and wherein adjusting the luminance of the pixels of the display as a function of a result of the comparison comprises: for pixels for which the temperature and required pixel current combination in the combined representation exceed the maximum temperature and current combination in the operational specification, reducing the current to be passed through the pixels such that the maximum temperature and current combination in the operational specification is respected.  Dunn teaches a known technique of checking a maximum current and temperature threshold and reducing the current to be passed through a pixel such that the operational specification of maximum values is respected that is comparable to the base process/product.
Dunn’s known technique of checking a maximum current and temperature threshold and reducing the current to be passed through a pixel such that the operational specification of maximum values is respected would have been recognized by one skilled in the art as applicable to the base process/product of Lynch in view of Nakamura and further in view of Xu and the results would have been predictable and resulted in wherein comparing the combined representation of an image and display heat map to an operational specification for pixels of the display comprises: comparing the temperature and required pixel current combination for pixels in the combined representation with a maximum temperature and current combination in the operational specification for the pixels; and wherein adjusting the luminance of the pixels of the display as a function of a result of the comparison comprises: for pixels for which the temperature and required pixel current combination in the combined representation exceed the maximum temperature and current combination in the operational specification, reducing the current to be passed through the pixels such that the maximum temperature and current combination in the operational specification is respected which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches display heat map compensation (see at least Lynch et al. USPN 2013/0321361) and avoidance of maximum temperature and maximum current (see at least Dunn et al. USPN 2010/0237697).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “method as claimed in claim 14, wherein reducing the current to be passed through the pixels such that the maximum temperature and current combination in the operational specification is respected comprises reducing the current by a value that is less than or equal to a maximum reduction value, wherein the maximum reduction value corresponds to a reduction in luminance of the pixels of 30% compared to the required luminance to show the image” (see at least claim 15 – emphasis added).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kim et al. (USPN 2018/0158423) and Park et al. (USPN 2021/0173604) teach temperature sensor placement with respect to a display.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Antonio Xavier/Primary Examiner, Art Unit 2623